Citation Nr: 1442509	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  11-11 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction from 100 percent to noncompensable, effective March 1, 2011, for metastatic cancer of the lymph nodes associated with status post radical prostatectomy (cancer of the lymph nodes), was proper, to include entitlement to a compensable evaluation for the period beginning March 1, 2011.

2.  Entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350(i) (2013).


REPRESENTATION

Appellant represented by:	John S. Berry, Esq.


ATTORNEY FOR THE BOARD

Megan Marzec, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to May 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

A September 2010 rating decision proposed to reduce the Veteran's evaluation of 100 percent for prostate cancer to 40 percent, the Veteran's evaluation of 100 percent for cancer of the lymph nodes to noncompensable, and the Veteran's SMC.  The December 2010 rating decision reduced the Veteran's evaluations.  The Veteran initially appealed all three reductions.

In a March 2011 rating decision, the VA RO continued the Veteran's 100 percent evaluation for prostate cancer.  As this is considered a full grant of the benefit sought on appeal, the issue is no longer before the Board.

The Board notes that a subsequent June 2013 rating decision proposed to reduce, and an October 2013 rating decision reduced, the Veteran's 100 percent evaluation for prostate cancer to 40 percent, effective January 1, 2014.  

The Veteran has not appealed this issue.  Accordingly, the issue of whether the Veteran's evaluation for prostate cancer was properly reduced is not before the Board at this time.  However, the Board will attempt to address the actions of the RO in order to help the Veteran understand what was done in this case and why. 

The Board has not only reviewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.





FINDINGS OF FACT

1.  A July 2008 rating decision awarded service connection for cancer of the lymph nodes, evaluated as 100 percent disabling, effective September 27, 2007.

2.  In a September 2010 rating decision, the Veteran was informed that his 100 percent evaluation for cancer of the lymph nodes was proposed to be reduced to a noncompensable rating.

3.  In a December 2010 rating decision, the RO reduced the disability evaluation from 100 percent to noncompensable, effective March 1, 2011.

4.  There has been no local recurrence or metastasis of cancer of the lymph nodes since he was initially rated in July 2008.

5.  During the period on appeal there are no residuals of cancer of the lymph nodes that are not already considered in a separate evaluation for prostate cancer.

6.  For the period from March 1, 2011, to December 31, 2013, the Veteran had one 100 percent evaluation but no other evaluation of 60 percent or higher, and for the period beginning January 1, 2014, the Veteran had no 100 percent evaluation.


CONCLUSIONS OF LAW

1.  The reduction in the evaluation assigned for the Veteran's residuals of cancer of the lymph nodes from 100 percent to noncompensable effective March 1, 2011, was warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.105(e), 3.344, 4.118, Diagnostic Code 7715 (2013).

2.  The criteria for a compensable rating for residuals of cancer of the lymph nodes are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.118, Diagnostic Code 7715 (2013).

3.  The criteria for SMC under 38 U.S.C.A. § 3.350(i) are not met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. § 3.350(i) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Reduction

The Veteran's cancer of the lymph nodes, which is secondary to his prostate cancer, was originally evaluated under Diagnostic Code 7799-7715.  A Diagnostic Code ending in -99 means that the exact diagnosis is not listed in the Rating Code, and the disability will be rated by analogy.  

Diagnostic Code 7715 provides a 100 percent evaluation for Non-Hodgkin's lymphoma with active disease or during a treatment phase.  A note following Diagnostic Code 7715 explains that after cessation of surgical, radiation, antineoplastic chemotherapy or other procedures, the 100 percent evaluation shall continue with a mandatory VA examination at the expiration of six months.  This is to allow the Veteran to recover.

In other words, the 100 percent evaluation, much like the evaluation of the prostate condition, is temporary, for only treatment and recovery from treatment. 

Simply stated, if there has been no local recurrence or metastasis, the disability is to be evaluated on residuals, if any.

In a September 2010 rating decision, the Veteran was informed that his 100 percent evaluation for residuals of cancer of the lymph nodes was proposed to be reduced to noncompensable.

In a December 2010 rating decision, the RO reduced the disability evaluation from 100 percent to noncompensable, effective March 1, 2011.

The Veteran maintains that his 100 percent evaluation, initially assigned effective September 27, 2007, should not have been reduced.

Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  38 C.F.R. § 3.105(e).

Unless otherwise provided, if additional evidence is not received within that period, final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e); see also 38 U.S.C.A. § 5112(b)(6).

The Veteran was sent a notice letter of the proposed reduction dated in September 2010.  Such communication fully detailed the proposal to reduce his disability evaluation and apprised him that he had 60 days to submit additional evidence to show that a reduction was not appropriate.  Evidence was submitted and considered, and the reduction was implemented in a December 2010 rating decision, effective March 1, 2011.  The Board finds that the RO complied with the due process procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond.

The Board must next address whether the reduction was warranted.  In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  See 38 C.F.R. § 3.344.  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  

Service connection for cancer of the lymph nodes was granted and evaluated as 100 percent disabling effective September 27, 2007.  The RO proposed reducing that evaluation in September 2010.  The 100 percent evaluation had, therefore, been in effect for a period of less than five years, and the provisions of 38 C.F.R. § 3.344 are not applicable in this instance.

In any event, beyond the above, it is important for the Veteran to understand that the 100 percent evaluation for cancer of the lymph nodes does not normally stay at 100 percent.  As noted about, the 100 percent evaluation was temporary unless, of course, it is indicated that the Veteran's condition warrants the 100 percent evaluation following treatment (if, for example, the Veteran cannot work as the result of his lymph node problem).

The Veteran was diagnosed as having prostate cancer with metastases to local lymph nodes.  He underwent a radical prostatectomy in September 2007.  Following surgery the Veteran did not undergo chemotherapy or radiation.  He received goserelin implant/injections to maintain a reduced prostate-specific antigen (PSA) until September 2012.  A recurrence of the malignancy has not been shown.

Thus, the medical evidence of record clearly shows that, at the time of the reduction, the Veteran did not have any active malignancy of the lymph nodes to warrant a 100 percent evaluation for his cancer of the lymph nodes.  The Board acknowledges that the Veteran was still receiving goserelin implant/injections for his prostate cancer.  However, this treatment is considered in the 100 percent evaluation for prostate cancer through December 2013, following the cessation of his treatment, and now by the 40% evaluation (a significant disability evaluation, indicating, very generally, a 40% reduction in the Veteran's ability to work caused by the prostate problem).  If the Veteran had no problems associated with the prostate, as with the lymph nodes, there would be no basis for a compensable evaluation.    

The evidence shows that the Veteran was asymptomatic, with respect to cancer of the lymph nodes at the time of the reduction.  In other words, at this time there is simply no residuals disability indicated by the lymph node problem.   

Based on this evidence, a reduction from 100 percent was warranted and the Veteran should be evaluated on the residuals of the problem, and now.  The residuals of the problem at this time would be considered within the 40% evaluation for the prostate issue.  There is no indication in this record that the Veteran cannot work due to the lymph node problem (or the prostate issue, which is not before the Board at this time).    

In summary, the record demonstrates that the procedural requirements for a reduction in rating have been met as specified under the provisions of 38 C.F.R. § 3.105(e) and the preponderance of the competent findings substantiates the reduction in evaluation from 100 percent to noncompensable for residuals of cancer of the lymph nodes.  The medical evidence on file at the time of the RO's decision to reduce the rating corresponds to this determination.  Therefore, the appeal for restoration of a 100 percent rating for that specific disorder must be denied.  The preponderance of the evidence is unfavorable to the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Evaluation

The remaining question, therefore, is whether a compensable evaluation for residuals of lymph node cancer beginning March 1, 2011, is warranted.  

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14.  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

The Veteran's residuals of cancer of the lymph nodes are evaluated as noncompensable under Diagnostic Code 7715, as noted above.  Diagnostic Code 7715 notes that if there has been no local recurrence or metastasis, rate on residuals.

In a January 2011 VA examination the Veteran reported residuals of cancer treatment including residual urinary frequency and stress incontinence.  He also complained of erectile dysfunction.  He reported no residuals related to the lymph nodes, providing factual evidence against his own claim. 

Similarly, in a May 2013 VA examination the Veteran reported residuals of cancer treatment including urinary frequency, stress incontinence and erectile dysfunction.  Again, he did not report residuals related to his lymph nodes.

The Board acknowledges that the Veteran has residuals of cancer treatment.  However, the Veteran is already compensated for residuals including urinary frequency, incontinence and erectile dysfunction with his 40 percent evaluation for residuals of prostate cancer, as noted in the introduction.  The Board is not permitted to evaluate the same symptoms under multiple Diagnostic Codes.  Accordingly, the Board finds that the Veteran is already receiving compensation for the residuals of his cancer treatment and problems, and a compensable evaluation for residuals of cancer of the lymph nodes is not warranted.  The Board has reviewed all possible Diagnostic Codes and has found none that will provide the Veteran additional compensation.   

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) (2013). 

The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disabilities at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the disability with the established criteria provided in the rating schedule for the disabilities.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluations are therefore adequate, and no referral for extra-schedular consideration is require.  Thun v. Peake, 22 Vet. App. 111 (2008).
 
In the case at hand, the record reflects that the manifestations of the Veteran's residuals of cancer of the lymph node are contemplated by the schedular criteria.  There is no indication from the evidence of record that the Veteran has frequent hospitalizations or has even received frequent emergency treatment for this disability.  In sum, there is no indication that the average industrial impairment from the Veteran's combined disability picture would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined, that referral of this case for extra-schedular consideration is not in order.

SMC

Under 38 C.F.R. §3.350, SMC may be awarded in additional to regular compensation.  The Veteran is currently in receipt of SMC for loss of use of a creative organ under 38 C.F.R. § 3.350(a)  (the ED issue) and for having a single service-connected disability rated as 100 percent and an additional service-connected disability independently ratable at 60 percent from September 27, 2007, to March 1, 2011, under 38 C.F.R. § 3.350(i).

When the Veteran's evaluation for cancer of the lymph nodes was reduced to noncompensable effective March 1, 2011, the Veteran was no longer entitled to SMC under 38 C.F.R. § 3.350(i) as a matter of law as he no longer had an additional disability evaluated as 60 percent disabling or higher.

Further, the Board notes that, as discussed above, the Veteran's 100 percent evaluation for prostate cancer was reduced to 40 percent in an October 2013 rating decision.  Accordingly, as a matter of law, the Veteran is not entitled to SMC under 38 C.F.R. § 3.350(i) as he is not currently in receipt of a 100 percent evaluation for any service-connected disability.

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the VCAA, 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997).  As noted above, the requirements under 38 C.F.R. § 3.105(e) for reduction of the schedular disability ratings from 100 percent to noncompensable for his service-connected residuals of cancer of the lymph nodes were properly carried out by the RO.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  The Board finds that the VA RO fulfilled this duty to notify in a September 2009 letter.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records and private treatment records, the Veteran's testimony and the Veteran's statements.

The Veteran has also been afforded adequate examinations.  VA provided the Veteran with examinations in July 2010, January 2011 and May 2013.  As discussed above, the examinations were more than adequate.  The Veteran's history was taken, and complete examinations were conducted.  The examination reports and opinions were given by experienced physicians who had thoroughly reviewed the Veteran's claims file.  Therefore, the Veteran has been afforded adequate examinations.  

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional evidence that is necessary for a fair adjudication of the claim that has not been obtained.

Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).       

ORDER

The reduction in the evaluation for residuals of cancer of the lymph nodes was proper and restoration of the 100 percent evaluation is denied.

A compensable evaluation for residuals of cancer of the lymph nodes is denied.

Entitlement to SMC under 38 C.F.R. § 3.350(i) is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


